Title: To James Madison from George Graham, 14 September 1815
From: Graham, George
To: Madison, James


                    
                        Dear Sir,
                        September 14. 1815.
                    
                    The enclosed memorandum from the Adjutant and Inspector General, was handed to me yesterday. Had Major Langham been an applicant for a Captaincy at the time I transmitted the list to you, he would have been placed at the head of it. He was one of those that the board of Officers was strongly disposed to retain as a Major. His civil recommendations also are strong. It will not, I think, do to put him in the Rifle Regiment: the applicants for the two vacancies in that Regiment, all stand high, particularly the three first on the list sent to you; and as the transfer of Officers was seized upon to create much clamor against the Board of Officers, it will be well to avoid it, in filling up the more important vacancies; and should you not have determined on the appointments, I would recommend that he be substituted for one of the Infantry Captains.
                    Captain Oliver, who was proposed to be appointed a 1st. Lieutenant, on the recommendation of the Gentlemen who forwarded his application, may be dropped from the list, as in a personal interview with that gentleman since, I understand he does not consider his pretensions as very high.
                    Major Blue was proposed to fill the vacancy of Captain, on the presumption only, that he would accept such an appointment, and I had intended to have proposed the substitution of Langham for him, but a letter was yesterday received, indicating a willingness on his part to accept a Captaincy, provided he could not be retained in his former rank.
                    As all the Captains recommended to be appointed stand very high, it would, perhaps, be best, should you determine to appoint Major Langham, to reduce the youngest of the Infantry Captains, to a first Lieutenant.
                    I enclose a letter from Major Barnard, an Officer of high standing,

recommending two Officers of the late 14th. as second Lieutenants. There having been no confidential report of the 14th. returned, and many of the officers of that regiment having been prisoners, it does not appear to have had its full share of Officers retained in service. These Officers may, probably, be provided for. Lieut. Clark, I understand, is well qualified for an Artillery Officer. Yours most respectfully,
                    
                        
                            Geo: Graham
                        
                    
                